Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "horizontal extension part" (claim 1) and the first clinching portion and the second clinching portion (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “horizontal extension part” in claim 1 is a relative term which renders the claim indefinite. The term “horizontal extension part” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what the "horizontal extension part" is that the shield "is disposed" within, therefore unclear to the location of the shield according to the description in claim 1. From drawings, one does not see a clear feature that can be identified as set horizontal extension part. For the purposes of examination, it shall be interpreted that the shield feature has a horizontal extension (therefore creating an L-structure).
Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The first and second clinching portions are not further defined or restrained by the specification or drawings. Additionally, the term "engages" does not further define the relationship as no physical structure has been associated with the "clinching members." Therefore for the purposes of examination, it shall be interpreted that the clinching members are specific surfaces on the alignment and positioning member and that they engage by one surface sitting within the other.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102a(1) as being anticipated by Chiu et al. (US 20110005966 A1).
	With respect to claim 1, Chiu discloses a substrate carrier latching structure, comprising:
 a top portion (10T figure 7 below), disposed on an enclosure (figure 2 below); 
a cover (30 figure 7 below), connected to the top portion (10T figure 7 below) via a detachable module (components below), wherein the detachable module comprising: 
at least one first fastener (411, 40, 33 figure 7 below), configured on the top portion or the cover (30 figure 7 below), wherein a shield (33 figure 7 below) is disposed in a horizontal extension part (page 2 [0024]) of the at least one first fastener (411, 40, 33 figure 7 below); 
at least one second fastener (base of 141, 142 figure 7 below), configured on the top portion (10T figure 7 below) or the cover corresponding to the at least one first fastener (411, 40, 33 figure 7 below), wherein the at least one second fastener (base of 141, 142 figure 7 below) is matched with the at least one first fastener (411, 40, 33 figure 7 below); 
a positioning post (top surface of 141 figure 7 below), configured on the top portion (10T figure 7 below) or the cover; and 
an alignment member (central protrusion of 32 figure 4 below), configured on the top portion or the cover (30 figure 7 below) corresponding to the positioning post (top inner surface of 141 figure 3 below), wherein the alignment member (central protrusion of 32 figure 4 below) matches with the positioning post (top inner surface of 141 figure 3 below).  

    PNG
    media_image1.png
    671
    680
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    531
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    507
    542
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    464
    518
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    744
    710
    media_image5.png
    Greyscale

With respect to claim 2, Chiu discloses the substrate carrier latching structure as claimed in claim 1 (above), wherein at least one first latch portion (101 figure 7 above) and at least one second latch portion (102 figure 7 above) are installed on the top portion (10T figure 7 above) and the cover (30 figure 7 above) respectively, and the at least one first latch portion (101 figure 7 above)  and the at least one second latch portion (102 figure 7 above)  are connected with the top portion (10T figure 7 above) and the cover respectively (30 figure 7 above).  
With respect to claim 3, Chiu discloses the substrate carrier latching structure as claimed in claim 2 (above), wherein the at least one second latch (102 figure 7 above) portion matches with the at least one first latch portion (101 figure 7 above).  
With respect to claim 4, Chiu discloses the substrate carrier latching structure as claimed in claim 1 (above), wherein the at least one first fastener (411, 40, 33 figure 7 above) is arranged in a ring-shape.  
	With respect to claim 5, Chiu discloses the substrate carrier latching structure as claimed in claim 1 (above), wherein the at least one first fastener (411, 40, 33 figure 7 above) further includes a stop portion (44 figure 5B above), preventing the at least one second fastener (base of 141, 142 figure 7 above) from slipping on the at least one first fastener (411, 40, 33 figure 7 above).  
	With respect to claim 6, Chiu discloses the substrate carrier latching structure as claimed in claim 1, wherein the shield (33 figure 7 above) holds the at least one second fastener (base of 141, 142 figure 7 above) in a position, preventing the at least one second fastener (base of 141, 142 figure 7 above) from rotating over a turning angle as the at least one second fastener (base of 141, 142 figure 7 above) matches with the at least one first fastener.
Examiner Note: In conjunction with the other moving parts of the first fastener, the shield and the stop portion limit the possible rotation of the at least one second fastener in the system.
	With respect to claim 7, Chiu discloses the substrate carrier latching structure as claimed in claim 1 (above), wherein the at least one first fastener (411, 40, 33 figure 7 above) and the at least one second fastener (base of 141, 142 figure 7 above) further comprise a first mating portion (labeled on figure 4 above above) and a second mating portion (outer surface of 141 and 142 figure 7 above) respectively, and the first mating portion (labeled on figure 4 above) engages with the second mating portion (surface of 141 and 142 figure 7 above), forming a fixing structure.  
	With respect to claim 8, Chiu discloses the substrate carrier latching structure as claimed in claim 1 (above), wherein the alignment member (central protrusion of 32 figure 4 above) and the positioning post (top inner surface of 141 figure 3 above) further comprise a first clinching portion (labeled on figure 4 above) and a second clinching portion (labeled on figure 3 above) respectively, and the first clinching portion (labeled on figure 4 above) engages with the second clinching portion (labeled on figure 3 above).  
Examiner Note:  as noted in the 112 rejection above, the specification and drawings fail to describe the clinching members with enough detail to ascertain the shape and relationships of the objects.
	With respect to claim 9, Chiu discloses the substrate carrier latching structure as claimed in claim 1 (above), wherein the at least one second fastener (base of 141, 142 figure 7 above) further includes an edge, and the edge is a curved surface.  
	With respect to claim 10, Chiu discloses the substrate carrier latching structure as claimed in claim 5 (above), wherein the at least one second fastener (base of 141, 142 figure 7 above) further includes an edge, and the edge is a curved surface.  
	With respect to claim 11, Chiu discloses the substrate carrier latching structure as claimed in claim 10 (above), wherein the cover (30 figure 7 above) rotatably engages with the top portion (10T figure 7 above) through the curved surface (surface of 141 figure 7 above).  (page 2 [0027])
	With respect to claim 12, Chiu discloses the substrate carrier latching structure as claimed in claim 6 (above), wherein the at least one second fastener (141 figure 7 above) further includes an edge, and the edge is a curved surface.  
	With respect to claim 13, Chiu discloses the substrate carrier latching structure as claimed in claim 12 (above), wherein the cover (30 figure 7 above) rotatably engages with the top portion (10T figure 7 above) through the curved surface (surface of 141 figure 7 above).  (page 2 [0027])
	With respect to claim 14, Chiu discloses the substrate carrier latching structure as claimed in claim 7 (above), wherein the at least one second fastener (base of 141, 142 figure 7 above) further includes an edge, and the edge is a curved surface.  
With respect to claim 15, Chiu discloses the substrate carrier latching structure as claimed in claim 14 (above), wherein the cover (30 figure 7 above) rotatably engages with the top portion (10T figure 7 above) through the curved surface (surface of 141 figure 7 above).  (page 2 [0027])


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.S./Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735